Filed Pursuant to Rule 424(b)(3) Registration No. 333-178611 PROSPECTUS SUPPLEMENT NO. 3 (to Prospectus dated May 3, 2012) WILHELMINA INTERNATIONAL, INC. This is a prospectus supplement to our prospectus dated May 3, 2012 (the “Prospectus”) relating to the resale from time to time by selling stockholders of up to 94,852,098 shares of our common stock, including the associated rights to purchase shares of Series A Junior Participating Preferred Stock.On November 20, 2012, we filed with the Securities and Exchange Commission a Quarterly Report on Form 10-Q.The text of the Quarterly Report on Form 10-Q is attached to and is a part of this supplement. This prospectus supplement should be read in conjunction with and is incorporated by reference into the Prospectus and may not be delivered or utilized without the Prospectus, including any amendments or supplements thereto.This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information provided by this prospectus supplement supersedes the information contained in the Prospectus. INVESTING IN OUR COMMON STOCK INVOLVES SIGNIFICANT RISKS.YOU SHOULD CAREFULLY CONSIDER THE RISK FACTORS BEGINNING ON OF THE PROSPECTUS BEFORE MAKING A DECISION TO INVEST IN OUR COMMON STOCK. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 29, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-28536 WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 74-2781950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas (Address of principal executive offices) (Zip Code) (214) 661-7488 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesý No As of November 14, 2012, the registrant had 121,440,752 shares of common stock outstanding. EXPLANATORY NOTE In connection with the filing of this Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, Wilhelmina International, Inc. (the "Company") is relying on Release No. 68224 issued by the Securities and Exchange Commission (the "SEC"), titled "Order Under Section 17A and Section 36 of the Securities Exchange Act of 1934 Granting Exemptions from Specified Provisions of the Exchange Act and Certain Rules Thereunder, " which provides that filings by registrants unable to meet filing deadlines due to Hurricane Sandy and its aftermath shall be considered timely so long as the filing is made on or before November 21, 2012, and the conditions contained therein are satisfied. The Company's main office and accounting department are located in New York and accordingly the Company was unable to file this Report by November 14, 2012 due to disruptions caused by Hurricane Sandy. i WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Quarterly Report on Form 10-Q For the Three Months Ended September 30, 2012 PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets – September 30, 2012 (unaudited) and December31, 2011 1 Unaudited Consolidated Statements of Operations - for the Three and Nine Months Ended September 30, 2012 and 2011 2 Unaudited Consolidated Statements of Cash Flows - for the Nine Months Ended September 30, 2012 and 2011 3 Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1.A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 ii PART I FINANCIAL INFORMATION Item 1.Financial Statements WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share data) (Unaudited) September 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $760 and $760 Indemnification receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $316 and $226 Trademarks and trade names with indefinite lives Other intangibles with finite lives, net of accumulated amortization of$6,101 and $5,019 Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Due to models Deferred revenue - Foreign withholding claim subject to indemnification Amegy credit facility - Earn out liability Total current liabilities Long term liabilities Amegy credit facility - Deferred revenue, net of current portion - Deferred income taxliability Total long-term liabilities Commitments and contingencies - - Shareholders’ equity: Common stock, $0.01 par value, 250,000,000 shares authorized;121,440,752 and129,440,752 shares issued and outstanding at September 30, 2012 and December 31, 2011 Treasury stock (8,000,000 and 0 shares in 2012 and 2011), at cost ) - Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements 1 WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended Nine Months Ended September30, September 30, September 30, September 30, Revenues Revenues $ License fees and other income Total revenues Model costs Revenues net of model costs Operating expenses Salaries and service costs Office and general expenses Amortization and depreciation Corporate overhead Total operating expenses Operating income Other income (expense): Miami earn-out fair value adjustment - ) - ) Equity in earnings of 50% owned subsidiary 28 43 55 33 Interest income 2 2 6 4 Interest expense ) (2 ) (26 ) ) 19 (32 ) 35 Income before provision for income taxes Provision for income taxes Current ) Deferred - ) Net income applicable to common stockholders $ $ 63 $ $ Basic and diluted net income per common share $ Weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements 2 WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows (in thousands) Nine Months Ended September 30, September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Amortization and depreciation Miami earn-out fair value adjustment - 75 Correction of prior period error-foreign withholding liability - 84 Share based payment expense 14 38 Changes in operating assets and liabilities: Decrease (increase) in accounts receivable (1,948 ) (Increase) in prepaid expenses and other assets (116 ) (23 ) (Decrease) increase in due to models (2,433 ) Increase in accounts payable and accrued liabilities (Decrease) in deferred revenues (540 ) ) (Decrease) in Miami earn-out liability (1,735 ) - Net cash provided by operating activities 64 Cash flows from investing activities: Purchase of property and equipment (90 ) (279 ) Net cash used in investing activities (90 ) (279 ) Cash flows from financing activities Common stock repurchased ) - Proceeds from Amegy Bank credit facility Repayment of Esch promissory note - (600 ) Net cash used in financing activities (8
